                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

GENWORTH LIFE AND ANNUITY                              )
INSURANCE COMPANY,                                     )
                                                       )
                Plaintiff,                             )
                                                       )
       v.                                              )       Case. No. 1:19-cv-00698-WCG
                                                       )
JENNIFER GRAHAM MUNAO, LOUIS                           )       Chief Judge William C. Griesbach
ANDREW MUNAO, JR., and GENA M.                         )
FISCO,                                                 )
                                                       )
               Defendants.                             )

                                      ORDER OF DEPOSIT

        This cause coming before the Court on motion by GENWORTH LIFE AND ANNUITY

INSURANCE COMPANY (“GLAIC”) for an Order permitting it to deposit certain admitted

liability pursuant to its Complaint in Interpleader under Rule 22 of the Federal Rules of Civil

Procedure that is subject to competing claims of Defendants,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that leave is given to

GLAIC to deposit into the Registry of this Court the sum of TWO HUNDRED FIFTY

THOUSAND AND 00/100 DOLLARS ($250,000.00), representing the death benefit under the

Policy, plus accrued interest (Plaintiff’s total admitted liability under the Policy) that is subject to

competing claims by Defendants for the proceeds payable under the Term Life Policy, Policy

No. 8181822, and the Clerk of this Court is hereby directed, upon the entry of this Order, to

receive said sum and to issue its receipt for same and to hold said sum pending further order of

this Court.

        IT IS FURTHER ORDERED that the Clerk of this Court deposit TWO HUNDRED

FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00), plus accrued interest, into an
interest bearing account, in keeping with the Clerk’s normal practice, pending further order of

this Court. No withdrawal from this deposit may be had without order of this Court.

       Dated at Green Bay, Wisconsin this 15th day of May, 2019.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach, Chief Judge
                                                   United States District Court




                                             -2-
